USCA11 Case: 20-14237        Date Filed: 07/21/2021    Page: 1 of 10



                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 20-14237
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:19-cv-24147-MGC


MAURA PROENZA,

                                                                 Plaintiff-Appellant,

                                       versus

COMMISSIONER OF SOCIAL SECURITY,

                                                                Defendant-Appellee.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                   (July 21, 2021)

Before MARTIN, BRANCH, and BRASHER, Circuit Judges.

PER CURIAM:

      Maura   Proenza    appeals    the   district   court’s   order   affirming   the

Commissioner’s denial of her application for a period of disability, disability
         USCA11 Case: 20-14237        Date Filed: 07/21/2021   Page: 2 of 10



insurance benefits, and supplemental security income. First, she argues that the

administrative law judge failed to properly weigh the medical opinion evidence in

the record. Second, she argues that the ALJ’s assessment of her residual functional

capacity (“RFC”) is not supported by substantial evidence. Third, she argues that the

ALJ failed to properly assess her subjective complaints regarding her symptoms.

After careful review, we affirm.

                                          I.

      We review the ALJ’s application of legal principles de novo. Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). We ask whether the ALJ’s resulting

decision “was supported by substantial evidence in the record.” Washington v.

Comm’r of Soc. Sec., 906 F.3d 1353, 1358 (11th Cir. 2018). Substantial evidence is

any relevant evidence, greater than a scintilla, that a reasonable person would accept

as adequate to support a conclusion. Id. Under this standard, we may affirm the

ALJ’s decision even if the evidence preponderates against it. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004). We will not decide the facts

anew, make credibility determinations, or re-weigh the evidence. Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

      The claimant bears the burden of proving that she is disabled. Moore, 405

F.3d at 1211. The ALJ follows a five-step analysis to determine whether a claimant

is disabled, asking: (1) whether she is engaged in substantial gainful activity; (2) if


                                          2
         USCA11 Case: 20-14237        Date Filed: 07/21/2021   Page: 3 of 10



not, whether she has a severe impairment or combination of impairments; (3) if so,

whether that impairment, or combination of impairments, meets or equals the listings

in the regulations; (4) if not, whether she can perform her past relevant work in light

of her RFC; and (5) if not, whether, based on her age, education, and work

experience, she can perform other work found in the national economy. 20 C.F.R.

§ 404.1520(a)(4); see also Winschel, 631 F.3d at 1178. “These regulations place a

very heavy burden on the claimant to demonstrate both a qualifying disability and

an inability to perform past relevant work.” Moore, 405 F.3d at 1211. The same

analysis is used to determine whether a claimant qualifies for a period of disability,

DIB, or SSI. Sullivan v. Zebley, 493 U.S. 521, 525 (1990).

                                          II.

      Proenza argues that the ALJ failed to properly assess the medical opinion

evidence in the record. Specifically, Proenza argues that the ALJ erred by: (1)

granting “little weight” to the opinion of Dr. Lermo, her treating physician; (2)

granting “some weight” to the opinion of Dr. Rocha, a consultative examiner; and

(3) by granting “significant weight” to the opinion of Dr. Giardina, a psychological

consultant. We disagree.

      The ALJ must “state with particularity the weight given to different medical

opinions and the reasons therefor.” Winschel, 631 F.3d at 1179. The ALJ must give

a treating physician’s opinion substantial or considerable weight unless there is good


                                          3
         USCA11 Case: 20-14237       Date Filed: 07/21/2021    Page: 4 of 10



cause not to do so. Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1259 (11th Cir.

2019). Good cause exists when (1) the treating physician’s opinion was not bolstered

by the evidence, (2) the evidence supported a contrary finding, or (3) the opinion

was conclusory or inconsistent with the doctor’s own medical records. Id. We will

not second guess the weight given a treating physician’s opinion so long as the ALJ

articulates a specific justification for it. Hunter v. Soc. Sec. Admin., Comm’r, 808

F.3d 818, 823 (11th Cir. 2015).

      Here the ALJ identified good cause for giving Dr. Lermo’s opinion little

weight. To begin, the ALJ found that Dr. Lermo’s opinion was not bolstered by the

evidence. In her March 2018 assessment, Dr. Lermo checked boxes on the

assessment form rating Proenza’s ability to do work-related activities as “poor” or

“none” in every category. But she left blank all questions asking her to describe the

findings that supported her assessment of Proenza’s limitations. In her July 2018

assessment, Dr. Lermo again rated Proenza’s abilities as “poor” or “none” across-

the-board. But she left blank a question asking her to describe the findings

supporting her assessment of Proenza’s ability to make occupational adjustments.

      Next, the ALJ found that Dr. Lermo’s opinion was internally inconsistent. In

her March 2018 assessment, Dr. Lermo stated that Proenza was capable of managing

her benefits in her own best interest, despite rating her ability to make work-related

adjustments “poor” or “none” in every category. Furthermore, Dr. Lermo changed


                                          4
         USCA11 Case: 20-14237       Date Filed: 07/21/2021   Page: 5 of 10



her opinion just a few months later, indicating in her July 2018 assessment that

Proenza could not manage her own benefits, though she did not explain why her

opinion had changed. Proenza herself had previously informed the agency that she

was able to pay bills, count change, and handle a savings account on her computer.

      The ALJ also found that Dr. Lermo’s opinion was inconsistent with her own

medical records. Dr. Lermo conducted mental status examinations of Proenza over

a three-year period. After most examinations, Dr. Lermo filled out a mental status

report and assigned Proenza a global assessment of functioning score. When her

treatment period began in February 2015, Dr. Lermo assigned Proenza a GAF score

of 55, indicating an impairment of moderate severity. Dr. Lermo’s notes indicated

that Proenza had a clean appearance, was eager to find work, and was oriented to

person, place, and time. Her notes also indicated that Proenza responded well to

medication. The ALJ concluded that these findings were inconsistent with Dr.

Lermo’s assessment of Proenza’s ability to make work-related adjustments as “poor”

or “none” in every category.

      Finally, the ALJ found that Dr. Lermo’s opinion was conclusory insofar as

she had opined that Proenza was unable to work. Whether a claimant meets the

statutory definition of disabled is an administrative finding, not a medical opinion.

The ALJ noted that such a finding is reserved to the Commissioner, not a claimant’s




                                         5
          USCA11 Case: 20-14237        Date Filed: 07/21/2021     Page: 6 of 10



physician. 20 C.F.R. § 404.1527(d)(1); see also Walker v. Soc. Sec. Admin.,

Comm’r, 987 F.3d 1333, 1339 (11th Cir. 2021).

      Second, we cannot say the ALJ erred in giving “some weight” to Dr. Rocha’s

opinion that Proenza’s functioning was affected by “motivational issues.” The

weight given a consulting physician’s opinion depends, among other things, on the

extent to which it is consistent with other evidence. 20 C.F.R. § 404.1527(c)(4); see

also Crawford, 363 F.3d at 1158, 1160. Here, the ALJ determined that Dr. Rocha’s

opinion was entitled to “some weight” for several reasons, including that it (1) was

based on his own observation of Proenza; (2) was consistent with his determination

that Proenza had a GAF score of 72; and (3) was generally consistent with Dr.

Lermo’s reports indicating a clean appearance, clear speech, fair motor behavior,

orientation in three spheres, fair eye contact, fair motivation, and fair reality testing.

      Finally, we cannot say that the ALJ erred in giving “significant weight” to Dr.

Giardina’s opinion that Proenza suffered moderate limitations on her RFC. Though

she is not required to adopt them, the ALJ must consider the opinions of

psychological consultants “because our Federal or State agency medical or

psychological consultants are highly qualified and experts in Social Security

disability evaluation.” 20 C.F.R. §§ 404.1513a(b)(1), 416.913a(b)(1). The ALJ may

rely on opinions of non-examining sources when they do not conflict with those of

examining sources. Edwards v. Sullivan, 937 F.2d 580, 584–85 (11th Cir. 1991).


                                            6
          USCA11 Case: 20-14237      Date Filed: 07/21/2021   Page: 7 of 10



Here, the ALJ found that Dr. Giardina’s opinion was consistent with other evidence

in the record, including Dr. Lermo’s clinical notes, Proenza’s GAF scores, and Dr.

Rocha’s determination that Proenza’s functioning was affected by motivational

issues.

      In sum, the ALJ articulated specific reasons for weighing the medical opinion

evidence as she did. It is not our task to second guess those determinations, see

Hunter, 808 F.3d at 823, or to re-weigh the evidence on appeal, Winschel, 631 F.3d

at 1178. Our inquiry is limited to whether the ALJ gave appropriate reasons for her

determination and supported that decision with substantial evidence. Here, the ALJ

did so.

                                        III.

      Proenza argues that the ALJ’s RFC finding is not supported by substantial

evidence in the record. She argues that the ALJ’s assessment of her mental

impairments was “woefully deficient” and led to the erroneous conclusion that she

could perform significant work in the national economy. Again, we disagree.

      The RFC is an assessment of a claimant’s ability to do work despite her

impairments. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997); see also 20

C.F.R. § 404.1545(a). Mental impairments are evaluated based on how they impact

four functional areas: (1) understanding, remembering, or applying information;

(2) interacting with others; (3) concentration, persistence, or maintaining pace; and


                                         7
         USCA11 Case: 20-14237       Date Filed: 07/21/2021    Page: 8 of 10



(4) adapting or managing oneself. 20 C.F.R. § 404.1520a(c)(3). The mere existence

of an impairment does not reveal the extent to which it limits a claimant’s ability to

work. Nor does it undermine the ALJ’s determination that she can work. Moore, 405

F.3d at 1213 n.6. The ALJ considers all of the record evidence in determining the

claimant’s RFC. Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004).

      Proenza’s argument fails for two reasons. First, Proenza fails to identify

specific evidence in the record supporting greater functional limitations than those

identified by the ALJ. Nor has she described what functional limitations were

warranted by the record evidence beyond what the ALJ found. For an argument to

be sufficiently briefed on appeal, the argument must include the appellant’s

“contentions and the reasons for them, with citations to the authorities and parts of

the record on which the appellant relies.” Fed. R. App. P. 28(a)(8)(A). Proenza’s

statement that “glaring discrepancies” existed “between the ALJ’s assessment of the

evidence and what the substantial evidence of record actually reveals,” without

more, is not enough to preserve this issue for review. See Sapuppo v. Allstate

Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014).

      Second, the ALJ’s RFC finding was supported by substantial evidence. The

ALJ relied on Dr. Lermo’s clinical notes which indicated that Proenza had a clean

appearance, fair memory, organized thought process, clear quality of speech, good

eye contact, cooperative attitude, was oriented to person, place, and time, and that


                                          8
         USCA11 Case: 20-14237        Date Filed: 07/21/2021   Page: 9 of 10



Proenza responded well to medication. The RFC finding was consistent with the

GAF scores assessed by both Drs. Lermo and Rocha, which indicated at most a

moderate limitation on functioning. Not only was Proenza able to regularly conduct

daily living activities, but she was also able to sustain a part-time job for two years

after her alleged onset date. Accordingly, the ALJ’s finding that Proenza had no

more than moderate limitations in any of the four areas of mental functioning was

supported by substantial evidence.

                                         IV.

      Finally, Proenza argues that the ALJ failed to properly assess her subjective

complaints regarding her symptoms and limitations. To establish a disability based

on testimony of pain and other symptoms, the claimant must show: (1) evidence of

an underlying medical condition; and (2) either (a) objective medical evidence

confirming the severity of the alleged symptoms or (b) that the objectively

determined medical condition can reasonably be expected to give rise to the claimed

symptoms. Wilson v. Barnhart, 284 F.3d 1219, 1225–26 (11th Cir. 2002); see also

20 C.F.R. § 404.1529(a). The ALJ must articulate “explicit and adequate” reasons

for discrediting subjective testimony. Wilson, 284 F.3d at 1226.

      Here, the ALJ did so. The ALJ explained that although “the claimant’s

medically determinable impairments could reasonably be expected to cause the

alleged symptoms,” Proenza’s statements “concerning the intensity, persistence and


                                          9
         USCA11 Case: 20-14237       Date Filed: 07/21/2021    Page: 10 of 10



limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record.” To support this finding the ALJ relied

on the fact that Proenza had continued to work for several years after her alleged

onset date. The ALJ also relied on Dr. Lermo’s notes documenting her clean

appearance, clear quality of speech, fair motor behavior, orientation in three spheres,

fair eye contact, fair motivation, and fair reality testing. The ALJ relied on the fact

that the claimant had not been hospitalized over her alleged symptoms, nor had she

experienced any negative side effects from her medications. Accordingly, the ALJ’s

decision to discount Proenza’s testimony regarding the limiting effects of her

symptoms was supported by substantial evidence.

      AFFIRMED.




                                          10